Title: From Benjamin Franklin to William Franklin, 3 November 1773
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Nov. 3, 1773.
I wrote you pretty fully by the last packet, and having had no line from you of later date than the beginning of August, and little stirring here lately, I have now little to write.
In that letter I mentioned my having written two papers, of which I preferred the first, but the public the last. It seems I was mistaken in judging of the public opinion; for the first was reprinted some weeks after in the same paper, the printer giving for reason, that he did it in compliance with the earnest request of many private persons, and some respectable societies; which is the more extraordinary as it had been copied in several other papers, and in the Gentleman’s Magazine. Such papers may seem to have a tendency to increase our divisions, but I intend a contrary effect, and hope by comprising in little room, and setting in a strong light the grievances of the colonies, more attention will be paid them by our administration, and that when their unreasonableness is generally seen, some of them will be removed to the restoration of harmony between us. 
B. Franklin
